Citation Nr: 0322669	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-02 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for service-
connected papular urticaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1997, a statement of the case was issued in 
January 1998, and a substantive appeal was received in 
February 1998.  In a June 2000 written statement to the RO, 
the veteran indicated that she wished to withdraw her request 
for a personal hearing and has not requested a rescheduling. 

In a March 2002 rating decision, the RO increased the rating 
for the veteran's generalized anxiety disorder; post-
traumatic stress disorder; bipolar disorder; not otherwise 
specified (previously rated as anxiety neurosis with 
depressive features); competent (psychiatric disorder), from 
30 percent to 100 percent, effective February 28, 1997.  This 
action constitutes a full grant of the benefit sought on 
appeal (a 100 percent schedular rating).  Accordingly, the 
increased rating for psychiatric disorder issue no longer 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

In July 2002, the Board undertook development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a report of 
lab fluid/tissue exam dated in January 2003 has been 
associated with the claims.  However, it does not appear that 
a rating examination for the veteran's skin disability was 
accomplished as no report of any such examination is of 
record.  At any rate, the regulatory provisions by which the 
Board undertook development were recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.  

The diagnostic criteria for skin disorders were recently 
revised, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The case 
must therefore be reviewed by the RO under both the old and 
new criteria.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should take follow-up action 
to have the veteran undergo a VA skin 
examination to ascertain the current 
severity of her service-connected papular 
urticaria.  The claims should be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be conducted.  The examiner should report 
all clinical and special test findings to 
allow for evaluation under both the old 
and new VA diagnostic criteria for rating 
skin disorders.  If possible, the 
examiner should differentiate all skin 
symptoms attributable to the service-
connected papular urticaria as opposed to 
nonservice-connected skin disorders.  If 
possible, color photographs of areas 
affected by the papular urticaria should 
be furnished.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  The RO's 
review should include consideration under 
both the old and new rating criteria for 
skin disorders.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) and to ensure consideration of new regulatory 
criteria for rating skin disorders.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





